Title: From Thomas Jefferson to Bernard Peyton, 23 January 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Jan. 23. 24.
I inclose you a bill of lading for some wines Etc from Philadelphia, which are probably arriving at Richmd abt this time and I must pray you to remit 62.85. to Mr John Steele Collector at Phila, who has advanced the freight, duties Etc on them from Marseilles, and without delay as it is a kind of debt of honor. Jefferson will be with you on Monday and will place in your hands 4900 D. which may chiefly remain with you till March, I have also 6. boats engaged to take off the rest of my flour, about 230. barrels as soon as there shall be water enough in our river to float them. this depends on rain. ever & affectly yoursTh: J.P. S. forward the wines by Johnson’s boats which will take down flour for me.